Filed 7/12/21 P. v. Dominguez CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B311495
                                                             (Super. Ct. No. 1354861)
     Plaintiff and Respondent,                               (Santa Barbara County)

v.

VINCENT HINIGIO
DOMINGUEZ,

     Defendant and Appellant.


             Vincent Hinigio Dominguez appeals from the trial
court’s postjudgment order denying his motion to set aside an
unauthorized sentence.
             In 2012, Dominguez pled guilty to second degree
robbery (Pen. Code,1 §§ 211, 212.5, subd. (c)), and admitted that
he committed his crime for the benefit of a criminal street gang
(§ 186.22, subd. (b)(1)(C)). He also admitted that he had suffered
a 2008 conviction for committing assault with a deadly weapon


         1 Statutory        references are to the Penal Code.
(§ 245, subd. (a)(1)), a crime that qualified as a prior “strike”
(§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)). The trial court
sentenced him to 16 years in state prison for his crime: the
middle term of three years on the robbery, doubled to six years
due to the prior strike, plus a consecutive 10 years on the gang
enhancement.
             In 2020, Dominguez petitioned for a reduction of his
sentence to 13 years, arguing that his 2008 assault conviction did
not qualify as a prior strike. He also argued that counsel
provided ineffective assistance during the 2012 plea proceedings.
The trial court summarily denied the petition because the
judgment in Dominguez’s case was already final.
             We appointed counsel to represent Dominguez in this
appeal. After examining the record, counsel filed an opening
brief that raises no arguable issues. We then advised Dominguez
that he had 30 days to personally submit a supplemental brief
raising any contentions or issues he wished us to consider.
             In his brief, Dominguez reiterates his argument that
the sentence imposed after his 2012 plea was unauthorized
because his 2008 assault conviction does not categorically qualify
as a strike.2 (See People v. Rodriguez (1998) 17 Cal.4th 253, 261-
262.) But in the motion he filed with the trial court, Dominguez
admitted that his 2008 conviction was for assault with a deadly
weapon. (Italics added.) That crime qualifies as a strike. (People
v. Hudson (2018) 28 Cal.App.5th 196, 203.) And the court was
permitted to consider Dominguez’s admission in determining
whether he had suffered a prior strike conviction. (People v.
Gallardo (2017) 4 Cal.5th 120, 136.) Because he submitted no

      2 Dominguez   does not renew his argument that counsel was
ineffective during the 2012 plea proceedings.


                                2
evidence to counter that admission, denial of his motion was
proper. (People v. Smithey (1999) 20 Cal.4th 936, 971-972
[appellate court affirms trial court ruling, not its rationale].)
                           DISPOSITION
             The trial court’s order denying Dominguez’s motion
to set aside an unauthorized sentence, entered December 22,
2020, is affirmed.
             NOT TO BE PUBLISHED.




                                     TANGEMAN, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                                 3
                   John F. McGregor, Judge

            Superior Court County of Santa Barbara

                ______________________________


             Richard B. Lennon, under appointment by the Court
of Appeal, for Defendant and Appellant.
             No appearance for Plaintiff and Respondent.